Citation Nr: 0810966	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a lumbar spinal gunshot wound to Muscle Group 
XX.

2.  Entitlement to an evaluation in excess of 20 percent for 
status post exploratory laparotomy with diastasis, for the 
time period prior to April 11, 2006.

3.  Entitlement to an evaluation in excess of 40 percent for 
status post exploratory laparotomy with diastasis, for the 
time period from April 11, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right atrium gunshot wound with retained 
foreign bodies.

5.  Entitlement to an effective date earlier than April 11, 
2006 for the assignment of a 40 percent rating for status 
post exploratory laparotomy with diastasis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1978 to September 1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to entitlement 
to increased evaluations for residuals of a lumbar spinal 
gunshot wound to Muscle Group XX, for status post exploratory 
laparotomy with diastasis, and for residuals of a right 
atrium gunshot wound with retained foreign bodies.

In an additional October 2004 rating decision, the RO granted 
a 40 percent evaluation for residuals of a lumbar spinal 
gunshot wound to Muscle Group XX, effective September 8, 
2003.  Thereafter, in a November 2007 rating decision, the RO 
granted a 40 percent evaluation for status post exploratory 
laparotomy with diastasis, effective April 11, 2006.  
Nonetheless, these issues of entitlement to increased 
evaluations remain before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In statements dated in January 2005, September 2006, and 
September 2007, the veteran filed claims for entitlement to 
service connection for adjustment disorder with chronic 
anxiety, for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), and for entitlement to service 
connection for anxiety disorder, to include as secondary to a 
service-connected back disability.  The Board refers these 
matters to the RO for appropriate action. 

The issue of entitlement to an effective date earlier than 
April 11, 2006 for the assignment of a 40 percent rating for 
status post exploratory laparotomy with diastasis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In March 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of 
his appeals for increased evaluations for residuals of a 
lumbar spinal gunshot wound to Muscle Group XX, for status 
post exploratory laparotomy with diastasis, and for residuals 
of a right atrium gunshot wound with retained foreign bodies 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2007).  The 
appellant, through his authorized representative, has 
withdrawn his appeals for increased evaluations for residuals 
of a lumbar spinal gunshot wound to Muscle Group XX, for 
status post exploratory laparotomy with diastasis, and for 
residuals of a right atrium gunshot wound with retained 
foreign bodies.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these appeals and 
they are dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 40 
percent for residuals of a lumbar spinal gunshot wound to 
Muscle Group XX is dismissed.

The appeal for entitlement to an evaluation in excess of 20 
percent for status post exploratory laparotomy with 
diastasis, for the time period prior to April 11, 2006, is 
dismissed.

The appeal for entitlement to an evaluation in excess of 40 
percent for status post exploratory laparotomy with 
diastasis, for the time period from April 11, 2006, is 
dismissed.

The appeal for entitlement to an evaluation in excess of 10 
percent for residuals of a right atrium gunshot wound with 
retained foreign bodies is dismissed.



REMAND

In a statement received in March 2008, the veteran expressed 
disagreement with the effective date of April 11, 2006 that 
was assigned for the 40 percent rating for status post 
exploratory laparotomy with diastasis in the November 2007 
rating decision.  This statement is accepted as a timely 
notice of disagreement (NOD) with the November 2007 rating 
decision on this issue. See 38 C.F.R. §§ 20.201, 20.302(a) 
(2006).  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no statement of the case (SOC) issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  Consequently, this matter will be 
remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for entitlement to an effective 
date earlier than April 11, 2006 for the 
assignment of a 40 percent rating for 
status post exploratory laparotomy with 
diastasis.  The veteran is hereby 
informed that he must submit a timely and 
adequate substantive appeal as to this 
issue for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


